                                         Case 5:17-cv-00220-LHK Document 1107 Filed 01/04/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                           Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                           ORDER RE DEADLINES FOR HIGH
                                                                                             PRIORITY OBJECTIONS
                                  14             v.

                                  15     QUALCOMM INCORPORATED,
                                  16                    Defendant.

                                  17

                                  18          On October 24, 2018, the Court entered an order setting deadlines and page limits for high

                                  19   priority objections (“HPO”) at trial. ECF No. 922. The order stated that by 8:00 a.m. 1 day before

                                  20   the HPO evidence will be introduced or used at trial, the parties “shall concurrently file no more

                                  21   than 6 pages of up to 10 high priority objections per side and responses to the opposing party’s

                                  22   high priority objections.” Id. at 2. On January 2, 2019, the Court further ordered that the parties

                                  23   “shall file their objections to HPO evidence to be introduced on Mondays by the preceding Friday

                                  24   at 8:00 a.m. ECF No. 1048.

                                  25          On January 4, 2019, the FTC filed its HPOs and responses on time, but Qualcomm filed its

                                  26   HPOs late by nearly half an hour. See ECF No. 1104. If Qualcomm misses the 8:00 a.m. deadline

                                  27   on future days, the Court will not consider those HPOs or responses. It is unfair for Qualcomm to

                                  28                                                     1
                                       Case No. 17-CV-00220-LHK
                                       ORDER RE DEADLINES FOR HIGH PRIORITY OBJECTIONS
                                         Case 5:17-cv-00220-LHK Document 1107 Filed 01/04/19 Page 2 of 2




                                   1   have extra time to review the FTC’s HPOs and responses before Qualcomm files its own HPOs

                                   2   and responses. In addition, any such delay impedes the Court’s ability to issue its time-sensitive

                                   3   HPO rulings.

                                   4   IT IS SO ORDERED.

                                   5

                                   6   Dated: January 4, 2019

                                   7                                                   ______________________________________
                                                                                       LUCY H. KOH
                                   8                                                   United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                    2
                                       Case No. 17-CV-00220-LHK
                                       ORDER RE DEADLINES FOR HIGH PRIORITY OBJECTIONS
